Citation Nr: 0529064	
Decision Date: 10/28/05    Archive Date: 11/09/05	

DOCKET NO.  99-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for spondylolysis at L5, 
evaluated as 10 percent prior to May 3, 1999, 20 percent from 
May 3, 1999, to July 15, 2003, and 40 percent after July 15, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from June 1975 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an evaluation 
greater than 10 percent for spondylolysis at L5.  A July 2002 
RO decision granted a 20 percent evaluation for spondylolysis 
at L5 from May 3, 1999, and a September 2003 RO decision 
granted a 40 percent evaluation for spondylolysis at L5 from 
July 15, 2003.  The Board undertook additional development in 
January 2003 and remanded the appeal in June 2003 and July 
2004.  


FINDINGS OF FACT

1.  The veteran's service-connected spondylolysis at L5 was 
manifest by no more than slight limitation of motion and 
characteristic pain on motion prior to May 3, 1999.  

2.  The veteran's service-connected spondylolysis at L5 was 
manifest by no more than moderate limitation of motion or 
muscle spasm on extreme forward bending from May 3, 1999, to 
July 15, 2003.  

3.  From July 15, 2003, the veteran's service-connected 
spondylolysis at L5 is manifest by forward flexion of 20 
degrees, backward extension of 10 degrees, left lateroflexion 
of 20 degrees, right lateroflexion of 30 degrees, rotation of 
30 degrees, and no neurological deficit.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent prior 
to May 3, 1999, greater than 20 percent from May 3, 1999, to 
July 15, 2003, and greater than 40 percent after July 15, 
2003, for spondylolysis at L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5289, 5292, 5295 (2003), Diagnostic 
Codes 5237 (as codified at 68 Fed. Reg. 51,454 (Aug. 27, 
2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran filed a claim for an increased evaluation for his 
service-connected spondylolysis at L5 in July 1998.  A March 
1999 RO decision continued a 10 percent evaluation, and the 
veteran appealed that decision.  A July 2002 RO decision 
granted a 20 percent evaluation, effective May 3, 1999, and a 
September 2003 RO decision granted a 40 percent evaluation, 
effective July 15, 2003.  

The veteran's service-connected spondylolysis at L5 has been 
evaluated under the provisions of Diagnostic Codes 5292 and 
5295 of the Rating Schedule in effect prior to September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  His low back 
disability has also been evaluated under the provisions of 
Diagnostic Code 5237 of the Rating Schedule in effect from 
September 2003.  The timing of this change requires the Board 
to first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence after the effective date of the new regulations 
and consider whether a higher rating than the previous rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to September 2003 Diagnostic Code 5295 provided that a 
10 percent evaluation would be assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation would be assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation would be assigned for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Diagnostic Code 5292 rated limitation of motion of 
the lumbar spine at 10 percent when slight, 20 percent when 
moderate, and 40 percent when severe. 

Normal range of motion of the thoracolumbar spine is from 30 
degrees' extension to 90 degrees' flexion, 30 degrees' 
lateroflexion, bilaterally, and 30 degrees' rotation, 
bilaterally.  38 C.F.R. § 4.71a, Plate V (2004). 

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10 (2004).  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40 (2004).  Special consideration is given to factors 
affecting function and joint disabilities under 38 C.F.R. 
§ 4.45 (2004).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in evaluating a service-connected joint 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

Prior to May 3, 1999

The report of an October 1998 VA examination reflects that 
the veteran complained of constant low back pain with 
radiation into his legs.  He reported increased pain with all 
activities and indicated that this restricted his ability to 
lift more than 20 or 30 pounds.  He reported difficulty 
sitting or standing all day.  On examination there was 
tenderness to palpation at L3 through L5.  The veteran had 
full range of motion with pain throughout.  The remainder of 
the examination was unremarkable.  The diagnosis was 
spondylolysis at L5.  The examiner commented that with 
respect to the point of onset of pain the veteran had pain 
throughout the range of motion, but his only functional loss 
was inability to lift more than 20 to 30 pounds.  X-rays 
indicated bilateral spondylolysis at L5, but were otherwise 
normal. 

Prior to May 3, 1999, the competent medical evidence reflects 
that the veteran retained full range of motion, but had 
characteristic pain on motion.  The characteristic pain on 
motion warranted a 10 percent evaluation, as assigned, under 
Diagnostic Code 5295 of the Rating Schedule.  The evidence 
indicates that the veteran retained full range of motion even 
with consideration of his pain and that he did not experience 
any functional loss that resulted in reduced range of motion.  
38 C.F.R. §§ 4.40, 4.45; See DeLuca.  The competent medical 
evidence indicates that the veteran did not have muscle spasm 
on extreme forward bending or loss of lateral spine motion, 
unilaterally, in a standing position.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned prior to May 3, 1999, 
under either of the Diagnostic Codes 5292 or 5295 of the 
Rating Schedule.  

May 3, 1999, to July 15, 2003

The report of a May 1999 VA examination reflects that the 
veteran reported constant back pain with occasional radiation 
into both legs.  He reported inability to lift more than 30 
pounds or drive more than 30 minutes, and increased pain with 
all other activities.  He indicated that he had not lost time 
from work because he worked even though he felt bad.  He 
reported no bowel or bladder dysfunction, but did complain of 
pain with sex.  On examination there was tenderness to 
palpation at L3-L5.  Forward flexion was accomplished to 
60 degrees, backward extension was to 20 degrees, 
lateroflexion was to 30 degrees and rotation was to 30 
degrees, all of which corresponded to the point of onset of 
pain.  The remainder of the back examination was 
unremarkable.  The impression was spondylolysis at L5 and the 
examiner indicated that the veteran's functional loss was 
limited to the point of onset of pain, being unable to lift 
more than 30 pounds, being unable to drive for more than 30 
minutes, and being unable to shoot a gun because of the jolt 
involved.  

With consideration that the veteran's low back range of 
motion, as reported in the May 1999 VA examination, and the 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45; DeLuca, a 
preponderance of the evidence is against a finding that the 
veteran experienced greater than moderate limitation of 
motion of the lumbar spine.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 20 percent 
from May 3, 1999, to July 15, 2003, which has been assigned, 
under Diagnostic Code 5292 of the Rating Schedule.  Further, 
the competent medical evidence indicates that the veteran did 
not experience any of the factors that would warrant a 
finding of severe lumbosacral strain under Diagnostic Code 
5295 of the Rating Schedule.  Accordingly, a preponderance of 
the evidence is against an evaluation greater than the 
20 percent assigned from May 3, 1999, to July 15, 2003, under 
Diagnostic Code 5295 of the Rating Schedule.

From July 15, 2003

The report of a July 2003 VA examination reflects that the 
veteran reported continuous pain with the primary symptom 
being that of localized low back pain without complaints of 
unilateral weakness or bowel or bladder dysfunction.  On 
examination forward flexion was 20 degrees; backward 
extension, 20 degrees; lateroflexion, 30 degrees bilaterally; 
and rotation, 30 degrees bilaterally.  There was no muscle 
spasm on range of motion and the examiner indicated that 
there was some apparent voluntary suppression of movement.  
Deep tendon reflexes were equal bilaterally and all major 
muscle groups were intact.  The examiner indicated that 
X-rays reflected that spondylolysis had progressed to a very 
slight degree and would now be considered Stage I 
spondylolysis with slight anterior translation of the L5 
vertebra.  The examiner also indicated that the severity of 
the veteran's back disability, from an orthopedic 
prospective, would be considered Stage I or minor, but the 
veteran described his perception of pain and limitation as 
severe.  

The veteran's service-connected spondylolysis at L5 has been 
evaluated as 40 percent disabling from July 15, 2003, based 
on severe limitation of motion under Diagnostic Code 5292.  
This is the highest evaluation that may be assigned under 
either Diagnostic Code 5292 or Diagnostic Code 5295 of the 
Rating Schedule. 

From September 2003, renumbered Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
the following evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent evaluation.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation.  
Note (1) provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  

The report of a March 2005 VA examination reflects that the 
veteran reported daily lumbar pain with infrequent radiation 
in the posterior hips and lateral thighs bilaterally.  He 
denied any persistent neurological deficits attributed to the 
low back condition.  He reported other complaints relating to 
his thoracic and cervical spine, but the examiner indicated 
that these were not related to his service-connected 
spondylolysis at L5.  On examination, the veteran was noted 
to walk with a normal gait.  There was tenderness to 
palpation in the lower lumbar region and spasm noted on the 
right.  Range of motion was forward flexion to 20 degrees 
with pain noted at 20 degrees, although the veteran was able 
to forward flex to 40 degrees with pain between 20 and 40 
degrees.  Backward extension was 10 degrees, with pain at 
that point.  Lateroflexion was 20 degrees to the left with 
pain and 30 degrees to the right, with pain noted at 20 
degrees.  Rotation was 30 degrees bilaterally with pain noted 
at 30 degrees.  There was no weakness or fatigability with 
repetition against slight resistance.  Straight leg reflexes 
were negative bilaterally.  Neurologic examination did not 
indicate any abnormalities.  The examiner noted that an 
August 2003 MRI showed mild spondylolysis from L3 to S1.  The 
diagnostic impression included spondylolysis at L5.  

The evidence of record from September 2003 includes the 
examination report referred to above which reflects that the 
veteran has 20 degrees of forward flexion before the onset of 
pain.  Therefore, a 40 percent evaluation under Diagnostic 
Code 5237 from September 2003 would also be warranted.  
However, there is no competent medical evidence which 
indicates that the veteran's spondylolysis at L5 results in 
unfavorable ankylosis of the entire thoracolumbar spine even 
with consideration of the provisions of DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Rather, the competent 
medical evidence indicates that he does not experience 
ankylosis of the thoracolumbar spine, but continues to have 
some range of motion of the thoracolumbar spine.  Therefore, 
a preponderance of the evidence is against an evaluation 
greater than the 40 percent assigned under Diagnostic 
Code 5237 in effect from September 2003.  Accordingly, the 
highest evaluation for orthopedic impairment that could be 
assigned under the General Rating Formula for Disease and 
Injuries of the Spine is 40 percent based on forward flexion 
of less than 30 degrees, but no ankylosis of the 
thoracolumbar spine. 

The veteran has reported some radiation into the hips and 
some sexual dysfunction.  However, VA examinations have not 
associated any neurological deficit with the veteran's 
service-connected spondylolysis at L5.  Further, VA X-rays 
and MRI have not indicated any neurological deficit 
associated with his service-connected spondylolysis at L5.  
Rather, the competent medical evidence indicates that the 
veteran does not experience neurologic deficit related to his 
service-connected spondylolysis at L5.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2004).  

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 
8520, complete paralysis of the sciatic nerve, which is rated 
as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assigned for incomplete paralysis which is mild, 
moderate, or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe and incomplete 
paralysis with marked muscular atrophy.  Id.  

There is no competent medical evidence indicating that the 
service-connected spondylolysis at L5 causes any neurological 
deficit.  Rather, the competent medical evidence reflects 
that it does not result in neurological deficit.  Therefore, 
a preponderance of the evidence is against the assignment of 
evaluations under any applicable neurology diagnostic code. 

The Board has reviewed all of the evidence of record in 
arriving at the above conclusions.  This includes all of the 
VA treatment records, as well as records received from the 
Social Security Administration, which includes private 
treatment records, as well as the examination reports 
referenced above.  On the basis of the above analysis a 
preponderance of the evidence is against evaluations greater 
than 10 percent prior to May 3, 1999, greater than 20 percent 
from May 3, 1999, to July 15, 2003, and greater than 40 
percent after July 15, 2003, under the old or new 
regulations, including under combined orthopedic and 
neurologic diagnostic codes under the new regulations from 
September 2003.  

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the initial unfavorable AOJ decision was already decided and 
appealed by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, at 120, that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a July 2004 
letter, as well as October 2003 and June 2005 supplemental 
statements of the case that provided the veteran with VCAA 
implementing regulations. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. 120-121.

The content of the notices provided to the veteran, 
particularly the July 2004 letter, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that he had that was relevant to his claims.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran. 

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice have 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication is harmless error.  

With respect to the VA's duty to assist, VA treatment records 
and records from the Social Security Administration, which 
include private treatment records, have been obtained.  The 
veteran has been afforded multiple VA examinations, and, in 
June 1999, withdrew his request for a previously requested 
hearing before the Board.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Evaluations greater than 10 percent prior to May 3, 1999, 
greater than 20 percent from May 3, 1999, to July 15, 2003, 
and greater than 40 percent from July 15, 2003, for 
spondylolysis at L5 are denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


